OFFICE   OF THE   ATTORNEY    GENERAL   OF   TEXAS

                            AUSTIN




Bonorrblo J. 5. Xurohlron
Bresutfva Dlraotor
State Dopsrtaunt of Publb woli8n
Aurtln, Tbxar
mar sir:




         "DOOB the 1
    oxpbnaad par yea
    Depondeat Wdld
    0r the a0mf




                                     ther llaitetton~,rbatrio-
                                       be providbb by law, thb



                      0 ($12) per moath for 8UOh ohll.er*n
                                that tki bBIoU& t0 b0
                                 out 0r m4t9 r&i&-
                                  one MklliOll,nre
    Hundred Thousand Dollar8 ($L,500,000)per Y-r.
    The Legi31~turemay impore  residentialreetrlotloa~
    8pd mob other reatsiotion5,limltetlons,end rwdla-
    tionrr6P to it zlaysreasxpedlent. (%aphsei#OWE)
Bonerable    J. 9. Muohlaen,    Page 8


              “The Lsglslaturo    ahall have the authority to
        eoobpt rmm the Ooverment       or the Vnlted State8
        8uoh flnenolal   eaalatinos ta destitute    ohlldren aa
        that Ooverment my 0rr0r not i5oonelatmt         wltb
        the restriotione    herein above provlC00.~
           The ghraus Wuoh aeaistenoe*        88 first  used in the
above oonatitutional   provision refer8 qmoifioally         to t.ho
oath payments to reoipisnta     or eight    and twelve Bollam, not
inoluding any adminlstratlvo     lxpelue whloh might hero boon
inaurred kn making suoh paymentr.        It  seams reasonable   to
luppos6 that the fmme phrase, Vuoh 888i8taxi~b”         ShOtid  bb
given the aan% zeaniry when uaad ior the inoond tim, In the
                 rith r43reronoa to the #1,800,000 annual Mmlta-
la ma a *nto no 6,
tioa.

            It la not without a&nlfioaaob, we think,        that In
the oognata oonstitutlonal     sm6ndmnt8, Sootion Slb authorizing
old age aaeiatanos    puymmrnt.8and Sootion 610, authoriring     aid
to the needy blind, thsro was providmb a slnilar         llmitatien
upon the amount of aaalstanoewhich might ba pai4 to oaoh
reolpiaat,   but no limitation   upon the sd.minlstretlvs    expondl-
tursa  nhioh might be rrsds in order 0rre0tividp to diatributb
the lsrletrnoe   authorized.    saotion sld la awrw reatrlotivb
than thm greoadin& two amand:~entir in that It plaoaa a limita-
tlon upon the total annual bmefit paymmht6       to beatitutb    OhildTbn.
             It ia our opinion that thr $lrWOrOOO annual limitation
\~pon the amount thst may ba spent ror auaiatano~       to dsatltuta
ohildren,    a8 oontalnfd in Artiola III, Ssotlon 51.6 0r the
Tbxsa   ~onstitutlon   appliers only to aotuel bensilt   payments,
and tbst the Leglslatum        la authorlrod to appropri~ata In
ddition to .$1,5oo,c~oo aa5ually r0r timit        paymbnta   to
deatltuta    ohlldren,  suoh further 8uma a8 it may deem to ba
neoessary ror the cffioient       atmnistre.tionot the pro&?rema




                                  By77kl..GQ?L~
                                      4slter R. Yooh
                                                    heei6teUt

ERXtJP